          Case 1:18-cv-05135-ALC Document 23 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
TUCKER, on behalf of himself and all others                       :                  10/29/2020
similarly situated,                                               :
                                            Plaintiff,            :
                                                                  :  1:18-cv-05135-ALC
                 v.                                               :  ORDER
                                                                  :
CARLO’S BAKERY HOBOKEN LLC,                                       :
                                                                  :
                                            Defendant.            :
                                                                  :
----------------------------------------------------------------- :
                                                                  :x
ANDREW L. CARTER, JR., District Judge:

        On October 6, 2020, the Court issued an order granting a request by Daniella Adler to

withdraw as counsel to Defendant Carlo’s Bakery Hoboken LLC and ordering Defendant to show

cause why it should not be deemed in default as a corporation unrepresented by counsel before

this Court. ECF No. 21. The October 6, 2020 Order indicated that Defendant could respond or else

appear through counsel by October 26, 2020. Defendant has not made any response or appeared

through counsel. This Court therefore concludes Defendant is in default.

        Accordingly, Plaintiff is ORDERED to file a motion for default judgment by November

12, 2020. Plaintiff is also ordered to serve this Order on Defendant and file proof of service by the

same day.

SO ORDERED.
Dated: October 29, 2020
      New York, New York


                                                                ANDREW L. CARTER, JR.
                                                                United States District Judge
